Citation Nr: 0716398	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  97-02 442	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for status-
post medial meniscectomy of the left knee.

2.  Entitlement to an initial compensable rating for 
traumatic arthritis of the left knee with painful motion.

(The inextricably intertwined issue of entitlement to a 
disability rating in excess of 40 percent for a right knee 
disability is addressed in a separate decision under the same 
docket number.)


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on a period of active 
duty for training (ACDUTRA) from November 1978 to September 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on November 17, 
2006, which vacated a May 2006 Board decision as to the 
issues on appeal and remanded the case for additional 
development.  These issues initially arose from a September 
2002 rating decision by the Jackson, Mississippi, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that in its September 2002 rating decision 
the RO granted service connection for a left knee disability, 
status post medial meniscectomy, and for traumatic arthritis 
of the left knee, with painful motion.  It was noted that 
service connection was warranted as secondary to the 
veteran's service-connected right knee disability as a result 
of aggravation of nonservice-connected disabilities.  The RO 
found the evidence of record demonstrated a pre-existing 
baseline disability of 10 percent for each of these secondary 
service-connected disabilities.  After deduction of the 
baseline 10 percent pre-existing disability ratings initial 
zero percent rating were assigned effective from the date of 
claim on May 21, 1996.  The veteran subsequently perfected an 
appeal of these compensation level ratings.

In its May 2006 decision the Board, in pertinent part, denied 
entitlement to an initial compensable disability rating for 
status post medial meniscectomy of the left knee and granted 
an initial 10 percent rating for traumatic arthritis of the 
left knee, with painful motion, effective from the date of 
service connection.  No discussions were provided as to the 
adequacy of the RO's baseline disability determinations nor 
whether such deductions were required.  In a June 2006 VA 
memorandum the RO, in essence, requested advice concerning 
the execution of the Board's decision.

In correspondence dated in August 2006 the Board notified the 
veteran and his attorney that reconsideration had been 
ordered for the May 2006 decision on the issues of 
entitlement to initial compensable disability ratings for 
status post medial meniscectomy of the left knee and for 
traumatic arthritis of the left knee, with painful motion.  
The veteran subsequently challenged the reconsideration order 
which resulted in the Court's November 2006 order vacating 
the May 2006 decision as to the issues on appeal.

It is significant to note that VA law provides that a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  The Court has held that 
when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Subsequent to the prior Board determination in this case on 
October 10, 2006, VA regulations were amended to include that 
any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  It was noted, however, that VA will not concede a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(b) (effective after October 10, 2006); see 71 Fed. 
Reg. 52744 (Sept. 7, 2006) (noting the revision was intended 
as required to implement the Court's decision in Allen, 7 
Vet. App. 439).  

As the issues on appeal arise from the September 2002 service 
connection and rating determinations on the level of present 
disability as a result of aggravation, the Board finds 
matters as to the requirement of any pre-existing disability 
deduction and the assessed degree of such disability are 
matters for appellate review.  It is also significant to note 
that in commentary provided upon publication of the final 
rule for 38 C.F.R. § 3.310(b) VA stated the responsibility 
for establishing a baseline level of pre-existing disability 
rested with the veteran.  See 71 Fed. Reg. at 52745.

The Board also notes that in correspondence dated in October 
2006 the veteran raised the issues of entitlement to 
secondary service connection for back problems and 
depression.  These matters are referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  A review of the 
record reveals the veteran was notified, generally, of the 
VCAA duties and of the evidence necessary to substantiate his 
underlying service connection claims including which parties 
were expected to provide such evidence by correspondence 
dated in April 2002.  During the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), found that the VCAA notice requirements 
applied to all elements of a claim.  It was further noted 
that regarding the disability-rating element, in order to 
comply with section 5103(a), VA must notify the claimant of 
any information, and any medical or lay evidence, not 
previously provided, that is necessary to establish a 
disability rating for each of the disabilities contemplated 
by the claim and allowed under law and regulation.  
Therefore, the Board finds appropriate action should be taken 
to ensure adequate VCAA notice as to all elements of the 
claims are provided.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

In this case, the service medical records show the veteran 
sustained a right knee injury in March 1979 in an improper 
parachute landing.  A January 1980 report noted arthrotomy 
did not reveal a meniscal lesion, but that there were 
continued reports of medial jointline pain.  An August 1983 
army reserve four-year physical examination revealed a normal 
clinical evaluation of the lower extremities.  

Private medical records dated in March 1982 show the veteran 
injured his left knee and underwent arthroscopy with shaving 
of an area of traumatic chondromalacia inferior to the left 
medial femoral patella.  

In a May 1984 rating decision service connection was 
established for a right knee disorder with post-traumatic 
degenerative disease.  A 10 percent rating was assigned.  
Service connection was denied for a left knee disability in a 
September 1989 Board decision.  

Private medical records dated in April 1990 show the veteran 
reported he sustained a work-related twisting injury to his 
left knee in 1982 when he stepped on a rotten step and 
required arthroscopy.  He reinjured the knee in 1986 
requiring two more arthroscopic surgeries.  It was noted that 
he had been assigned a 10 percent physical impairment 
evaluation for his work-related disability which seemed to be 
appropriate.  

VA examination in June 1996 revealed complaints of pain and 
objective findings of tenderness and crepitance, with normal, 
but painful, range of motion and an impression of a left knee 
contusion/occult fracture and chondromalacia.  The examiner 
stated that an opinion had been requested as to whether the 
veteran's left knee problems had occurred as a result of his 
right knee disorder, and his opinion was that the right knee 
injury almost certainly altered his gait resulting in rather 
severe degenerative changes in the left knee at an early age.  
In an August 1996 addendum the examiner noted that the claims 
folder had not been available at the time of the prior report 
and that evidence of the intercurrent left knee injury three 
years after service indicated his left knee problems were 
related to that injury and not as a sequelae of his right 
knee injury.  

VA examination in July 1998 revealed complaints of pain and 
swelling of the knee.  Range of motion of the left knee was 
from minus 5 to 135 degrees with pain and severe crepitation.  
There was patellar tenderness, but no swelling, wasting of 
the muscles, or positive drawer signs.  Lachman's testing was 
negative.  There was normal rotation and no medial or lateral 
instability.

Private X-ray examination in February 2002 revealed evidence 
of degenerative changes with joint space narrowing and 
osteophyte formation involving the inferior aspect of the 
left patellofemoral joint.  There was no evidence of any 
acute injury.

An April 2003 private consultation report noted the veteran's 
left knee had a full range of motion with no gross laxity, 
but with some tenderness along the medial joint line.  The 
impression was early degenerative joint disease of the left 
knee.

VA examination in April 2004 revealed complaints of a painful 
left knee with occasional swelling and objective findings of 
full extension while sitting.  Range of motion was from 0 to 
130 degrees with marked retropatellar crepitation during 
passive motion and what was described as mild to moderate 
discomfort when moving the joint.  There was no effusion or 
atrophy of the muscles and McMurray's, Apley's, and Lachman's 
testing were all negative.  Manual muscle strength was 
normal, there was no evidence of weakness, drawer signs were 
negative, and there was no medial or lateral instability, 
crepitation, or laxity.  The pertinent impressions were 
degenerative joint disease of the left knee and chronic knee 
pain due to the degenerative joint disease.  

In an August 2004 addendum the examiner noted his review of 
the evidentiary record and stated that without resorting to 
pure speculation it would not be possible to determine any 
additional loss of range of motion of the left knee due to 
weakened movement or excess fatigability or incoordination.  
The examiner pointed out that he had not noticed any 
incoordination or weakened movements during the examination.  
He also stated that during acute exacerbations of pain the 
veteran might exhibit loss of balance or endurance or 
increased fatigability, but that this depended on the level 
of severity of pain and the mood and tolerance level of the 
veteran at the time.  The examiner further noted in his 
addendum that the additional loss of range of motion may or 
may not be present but that, if it was present, it was at 
varying degrees, as mentioned above.  He restated that, 
during the examination, he had not noticed any weakened 
movement, incoordination, or fatigue, in spite of the 
complaints of pain and discomfort.

VA X-ray examination in January 2005 revealed mild narrowing 
of the medial joint compartment and a small posterior 
osteophyte formation of the patella, but no evidence of an 
acute fracture, dislocation, or joint effusion.  There was a 
normal bony architecture and well-preserved patellofemoral 
joint spaces.

A March 2005 private consultation report noted the veteran 
had recently undergone an arthroscopy and debridement of the 
left knee with Grade 4 chondromalacia of the patella, Grade 3 
in the medial compartment, and Grade 2 in the lateral 
compartment.  There was some effusion in the knee, but the 
knee had a good range of motion.  It was noted, however, that 
the veteran would probably need a total knee arthroplasty 
within the next four or five years.

On private medical consultation in October 2005 the veteran 
was again noted to have had an arthroscopy and evidence of 
chondromalacia in the left knee.  It was noted that the 
veteran's symptoms were better than before the surgery but 
that he still complained of continued pain which interfered 
with his life and produced difficulty with prolonged standing 
or activities.  An examination revealed crepitus, but good 
range of motion.  The assessment was degenerative arthritis 
in the left knee.  A January 2006 private medical 
consultation report reveals complaints of bilateral knee pain 
behind the knee caps, objective findings of minimal effusion 
with a fairly good range of motion, and an assessment of 
degenerative arthritis.

As noted in the introduction section, the Board finds the 
veteran's appeal of the September 2002 rating decision is 
considered to be a disagreement with the compensation levels 
assigned, as well as, the determinations as to the baseline 
pre-existing disability prior to aggravation.  In light of 
the revised regulation concerning secondary service 
connection and publication of VA commentary interpreting 
relevant law, the veteran should be allowed the opportunity 
to submit argument and evidence as to the degree of baseline 
pre-existing left knee disability prior to aggravation and as 
to his present level of impairment.  These matters should 
also be addressed by VA examination.  Therefore, additional 
development is required prior to appellate review.  

Accordingly, these matters are REMANDED for the following:  

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his claims, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that he is expected to 
provide, and (4) to request or tell him 
to provide any evidence in his possession 
that pertains to the claims.  The veteran 
must be advised that he has the 
opportunity to submit argument and 
evidence as to the degree of baseline 
pre-existing left knee disability prior 
to aggravation and as to his present 
level of impairment.  These notice 
requirements are to be applied to all 
elements of the claims.  

2.  After the veteran has been provided 
reasonable opportunity to provide any 
evidence he desires, he should be 
scheduled for a VA examination to be 
performed by an orthopedic surgeon for 
opinions as to (a) the baseline level 
of pre-existing left knee disability 
prior to aggravation by his service-
connected right knee disability and (b) 
the current level of any left knee 
impairment attributable to the right 
knee disability.  All indicated tests 
and studies are to be performed.  

Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  In rendering an opinion, 
the physician should cite to specific 
documented events in the record.  It 
should be noted whether any symptoms 
cannot be attributed to or 
distinguished from the service-
connected disabilities.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the veteran and 
his attorney should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



			
	D. C. SPICKLER 	K. A. BANFIELD
	               Veterans Law Judge                                     
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

